IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HEISLER'S EGG FARM, INC.,                   :   No. 344 MAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
WALKER TOWNSHIP ZONING HEARING              :
BOARD AND DAVID BENSINGER AND               :
MARGARET BENSINGER,                         :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of November, 2020, the Petition for Allowance of Appeal

is DENIED.